465 So. 2d 618 (1985)
HUB FINANCIAL CORPORATION and Tony Varca, Appellants,
v.
Daniel OLMETTI and Olmetti Motors, Inc., Appellees.
Nos. 84-628, 84-2510.
District Court of Appeal of Florida, Fourth District.
March 20, 1985.
Edward R. Fink, Fort Lauderdale, for appellants.
Steven S. Saber, Hollywood, for appellees.
*619 PER CURIAM.
We affirm in Appeal No. 84-2510 and reverse in Appeal No. 84-628. Permitting trial counsel to withdraw on the day of trial without granting a continuance to permit appellant to obtain new counsel was an abuse of discretion. This was especially egregious in the case of a corporation which cannot represent itself, but would be error in any event. See Nicholson Supply Co. v. First Federal Savings & Loan Ass'n of Hardee County, 184 So. 2d 438 (Fla. 2d DCA 1966); Daytona Migi Corporation v. Daytona Automotive Fiberglass, Inc., 417 So. 2d 272 (Fla. 5th DCA 1982).
We also note that neither Mark Varca nor Tony Varca have been properly served with process; therefore, they are not parties to this action and the trial court erred in entering judgment against them. However, inspection of the fourth amended complaint indicates that this point may be moot.
Appeal No. 84-2510. AFFIRMED.
Appeal No. 84-628. REVERSED and REMANDED.
DOWNEY, HERSEY and BARKETT, JJ., concur.